t c summary opinion united_states tax_court gary d myers petitioner v commissioner of internal revenue respondent docket no 3488-04s filed date gary d myers pro_se joan e steele for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision by the court is whether petitioner is required to report on his individual_income_tax_return income that was required to be distributed to him as the sole beneficiary of a simple_trust whether petitioner is entitled to an earned_income_credit is a mechanical matter the resolution of which is dependent solely on our disposition of the aforementioned trust issue background none of the facts have been stipulated at the time that the petition was filed petitioner resided in the state of colorado petitioner was born in date his mother was ruth irene myers hereinafter either mrs myers or petitioner’s mother in date mrs myers created the ruth irene myers trust mrs myers retained the right to alter amend and revoke the trust during her lifetime she also retained the right to dispose_of the net_income and principal of the trust in such manner as she might direct from time to time however unless otherwise directed by her the net_income was payable to her at least quarterly mrs myers named herself and her husband carl alden myers as trustees at a time not disclosed in the record and perhaps because of the death of her husband mrs myers became the sole trustee of the trust by date the health of mrs myers had seriously deteriorated accordingly at that time mrs myers named community first national bank currently bank of the west as successor trustee the institutional trustee continued to administer the trust for the principal benefit of mrs myers on date petitioner’s mother died at that time what had been a revocable_trust became an irrevocable_trust pursuant to the trust_indenture thereupon petitioner was the sole beneficiary and the institutional trustee was required to distribute all income to him currently during the last months of the institutional trustee made distributions directly to petitioner and at petitioner’s direction to petitioner’s creditors however not all of the income required to be distributed to petitioner in was actually distributed to him in that year as the institutional trustee of the ruth irene myers irrevocable_trust community first national bank prepared a schedule_k-1 beneficiary’s share of income deductions credits pursuant to the trust_indenture the ruth irene myers irrevocable_trust terminated in the institutional trustee although required to distribute all income currently to petitioner deferred complete distribution during the winding up process for the trust etc for on the schedule_k-1 the institutional trustee identified petitioner as the beneficiary and accurately listed the following items of income allocable to him allocable share item amount interest dollar_figure ordinary dividends annuity income big_number the total of these three amounts dollar_figure was then correctly identified as petitioner’s income for regular_tax purposes petitioner filed a federal_income_tax return for on his return petitioner listed his filing_status as single petitioner reported adjusted_gross_income in the amount of dollar_figure consisting almost exclusively of wages petitioner did not report any allocable share item in respect of his late mother’s trust as disclosed by the institutional trustee on the schedule_k-1 also on hi sec_2001 return petitioner claimed an earned_income_credit petitioner claimed the credit in his own right without regard to a qualifying_child in the notice_of_deficiency respondent determined that petitioner failed to report income from his late mother’s trust in the amount of dollar_figure as disclosed by the institutional trustee on the schedule_k-1 respondent also determined that petitioner was not entitled to an earned_income_credit based on the amount of his adjusted_gross_income see sec_32 and the amount of his investment_income as derived from his late mother’s trust see sec_32 discussion3 for tax purposes trusts are either simple or complex see sec_1_651_a_-1 income_tax regs in order to be a simple_trust a_trust must be required to distribute all income currently see sec_1_651_a_-1 sec_1_652_a_-1 income_tax regs in contrast a complex_trust may distribute or accumulate income or pay or set_aside income for charitable purposes sec_1_651_a_-1 sec_1_661_a_-1 income_tax regs a simple_trust acts as a conduit with income flowing through the trust to the beneficiary therefore for income_tax purposes a beneficiary of a simple_trust is required to include in the beneficiary’s income the trust’s income that is required to be distributed to the beneficiary currently whether the trust’s income is actually distributed or not sec_652 sec_1_652_a_-1 income_tax regs the record in the present case demonstrates that the ruth irene myers irrevocable_trust was a simple_trust sec_651 sec_1_651_a_-1 income_tax regs thus all of the income that the trust was required to distribute in ie dollar_figure i sec_3 we decide the issue in this case without regard to the burden_of_proof the conduit theory of trust_taxation also instructs that the income received by a beneficiary retains the same character in the hands of the beneficiary as in the hands of the trust sec_652 includable in petitioner’s income for that year as previously indicated the fact that not all of that income was actually distributed to petitioner in is of no consequence in view of the foregoing we hold for respondent on this issue conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent
